Citation Nr: 1019296	
Decision Date: 05/25/10    Archive Date: 06/09/10

DOCKET NO.  08-27 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to June 
1967.  His decorations include the Combat Infantryman Badge.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2007 rating decision of the Department of 
Veterans Affairs Regional Office in Nashville, Tennessee, 
which granted service connection for PTSD with an evaluation 
of 30 percent effective May 10, 2007.  The Veteran filed a 
timely notice of disagreement with respect to this decision 
and the RO issued a statement of the case dated in July 2008.  
The Veteran filed a substantive appeal the next month.

As the Veteran's claim involves a request for a higher 
initial rating following the grant of service connection, the 
Board has characterized the issue in light of the distinction 
noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) 
(distinguishing initial rating claims from claims for 
increased ratings for disabilities already service-
connected).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

For the reasons set forth hereinbelow, the Veteran's claim 
must be remanded.  

Here, the Board notes that the Veteran's medical records 
indicate that the Veteran has been treated at the VA 
Outpatient Clinic, Chattanooga, Tennessee where he was 
indicated to receive both medical and psychiatric treatment.  
The Board also notes that the Veteran's claims file contains 
treatment records from the Nashville VA Medical Center.  
Records from these facilities dated since March 2008 should 
be associated with the Veteran's claims file.  In this 
regard, the Board notes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992  VA must obtain 
outstanding VA and private records.  See 38 U.S.C.A. 
§ 5103A(b-c); 38 C.F.R. § 3.159(c).  

Next, the Board notes that, in the most recent VA examination 
afforded the Veteran in connection with his claim dated in 
January 2010, the examiner indicated that the Veteran's 
records from the COPC and the previous C&P evaluation were 
reviewed, but the Veteran's claims file was not available for 
review.  This is significant as the claims file contains 
numerous Vet Center treatment records which were not reviewed 
by the examiner.  In this regard, the Board notes that VA's 
duty to assist requires a "thorough and contemporaneous 
medical examination" that is sufficient to ascertain the 
current level of disability, and accounts for its history.  
Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  This medical 
examination must consider the records of prior medical 
treatment in order to assure a fully informed decision.  
Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also 
Godfrey v. Brown, 8 Vet. App. 113 (1995) (Board not required 
to accept doctors' opinions that are based upon the veteran's 
recitation of medical history); Owens v. Brown, 7 Vet. App. 
429 (1995).  

Based on the foregoing, the Board concludes that this matter 
must be remanded and that, upon remand, the RO should arrange 
for the Veteran's claims folder to be reviewed by the 
examiner who prepared the January 2010 VA examination report 
(or a suitable substitute if this examiner is unavailable).  
The examiner should, after reviewing the claims file, 
indicate whether this review changes any of the findings or 
opinions expressed in his January 2010 report and, if so, 
offer his revised opinions in an addendum to the January 2010 
report.  See 38 U.S.C.A § 5103A; 38 C.F.R. § 3.159(c)(4).  

In addition, the Board observes that following the RO's 
issuance of the July 2008 Statement of the Case, additional 
medical evidence pertinent to the Veteran's claim was 
associated with the Veteran's claims file.  This includes 
evidence of the Veteran's treatment at the Chattanooga Vet 
Center as well as an updated VA examination dated in January 
2010.  This evidence was not accompanied by a waiver of 
initial RO consideration.  Upon remand, the RO should 
consider this evidence, re-adjudicate the claim, and issue an 
appropriate supplemental statement of the case (SSOC).  See 
38 C.F.R. §§ 19.31, 19.37, 20.1304(c).  

Finally, the Board notes that the RO sent the Veteran letters 
dated in January and February 2010 that were returned as 
undeliverable.  These letters were addressed to an address in 
Harrison, Tennessee.  However, the Veteran's current address 
appears to be in Chattanooga, Tennessee.  The RO appears to 
have used the correct street address but the wrong city.  
Upon remand, the RO should undertake to ascertain the 
Veteran's correct address and resend the letter to the proper 
address.  

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the Veteran's claims 
file, that have treated him since service 
for his service-connected PTSD.  This 
should specifically include treatment 
records from the VA Outpatient Clinic, 
Chattanooga, Tennessee and the Nashville 
VA Medical Center, dated since March 
2008. 

The aid of the Veteran in securing these 
records, to include providing necessary 
authorization(s), should be enlisted, as 
needed.  If any requested records are not 
available, or if the search for any such 
records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  
The Veteran may submit medical records 
directly to VA.  

2.  The RO should undertake to 
ascertain the Veteran's correct address 
and resend the January and February 
2010 letter and attachments to the 
proper address.

3.  After associating with the claims 
folder all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the Veteran's claims folder to be 
reviewed by the examiner who prepared the 
January 2010 VA examination report (or a 
suitable substitute if such examiner is 
unavailable), for the purpose of 
preparing an addendum.  The claims folder 
must be made available to the examiner(s) 
for review in conjunction with the 
examination(s), and the examiner(s) 
should acknowledge such review in the 
examination report).  The examiner 
should, after reviewing the claims file, 
indicate whether this review changes any 
of the opinions expressed in his January 
2010 report and, if so, offer his revised 
opinions in an addendum to the January 
2010 report.  

4.  If any determination remains adverse 
to the Veteran, he should be furnished 
with a Supplemental Statement of the Case 
and should be afforded a reasonable 
period of time within which to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999). This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2009).



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


